EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of Abstract of the specification is deficient. Abstract: Abstract is a single paragraph. Abstract should be a single paragraph. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Abstract has been change to signal single paragraph:
The application (Abstract) has been amended as follows: 
Disclosed are a method and a device for transmitting/receiving a reference signal by a terminal in a wireless communication system.  According to the present disclosure, the terminal receives control information from a base station and receives the reference signal based on the control information.  
The reference signal is transmitted on a specific antenna port and is positioned in the same symbol, on a time axis, and in the same subcarrier, on a frequency axis, as a different reference signal transmitted on at least one other antenna port. A method and a device may be provided, in which an Orthogonal Cover Code (OCC) is applied to the specific antenna port and at least one other antenna port and multiplexed through a Code Division Multiplexing (CDM) scheme and the OCC or a value acquired by shifting the OCC is applied to the subcarrier according to the index of the subcarrier.

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        
February 19, 2021